Citation Nr: 1312360	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  11-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic obstructive pulmonary disease; and if so, whether the criteria for service connection are met.

2.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for chronic obstructive pulmonary disease on the basis that new and material evidence had not been received; and from a December 2010 decision of the RO that granted service connection for PTSD evaluated as 50 percent disabling effective January 4, 2007.  The Veteran timely appealed the denial of reopening, and appealed for a higher initial rating for PTSD.  These are the only issues that have been perfected on appeal. 

In January 2012, the RO increased the disability evaluation to 70 percent for PTSD, effective January 4, 2007.  Because higher evaluations are available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded; and the Veteran, to date, has not appealed the effective date of the award.  Consequently, the matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for bilateral hearing loss has been raised by the record (March 2013 correspondence from representative), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for chronic obstructive pulmonary disease as well as the claim for an increased rating for PTSD are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In July 2008, the RO denied the Veteran's claim for service connection for chronic obstructive pulmonary disease.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the July 2008 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic obstructive pulmonary disease; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's July 2008 denial is new and material; and the claim for service connection for chronic obstructive pulmonary disease, to include as secondary to the service-connected PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for chronic obstructive pulmonary disease, further assistance is unnecessary to aid the Veteran in substantiating that portion of the claim.  

II.  Petition to Reopen Claim for Service Connection

The RO originally denied service connection for chronic obstructive pulmonary disease in July 2008 on the basis that, although asbestos exposure during service was conceded, there was no evidence showing a relationship between active service and current chronic obstructive pulmonary disease; and no evidence of in-service diagnosis or treatment for chronic obstructive pulmonary disease.

The evidence of record at the time of the last denial of the claim in July 2008 included the Veteran's service treatment records; his service personnel records; Vet Center records showing an Axis III diagnosis of lung disease in March 2008; and VA treatment records showing the Veteran's chest pain had resolved.

Service treatment records show a normal respiratory system at entry in August 1943.  Records also show a chest injury from diving in 1945, with onset of symptoms of pleural adhesion.  Examination in March 1946 revealed three two-inch parallel lacerations healed over the sixth and seventh ribs, near sternum.  X-rays of the chest showed no essential deviation from normal at separation in March 1946.  No lung disease was found at the time of the Veteran's separation from active service.

Service personnel records reflect that the Veteran served aboard the U.S.S. Swenning (DE-394) from December 1943 to September 1945.

In April 1946, the RO granted service connection for residuals of chest injury, evaluated as 0 percent (noncompensable) disabling effective March 1946.

Based on this evidence, the RO concluded in July 2008 that there was no evidence showing a relationship between active service and current chronic obstructive pulmonary disease; and no evidence of in-service diagnosis or treatment for chronic obstructive pulmonary disease.  The Veteran was informed of the RO's denial in July 2008, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).  While he did submit a notice of disagreement and additional evidence, including medical evidence, in the year following the issuance of the rating decision, only the psychiatric claim was referenced.  There was no reference to a relationship between a current lung disorder and service or a service-connected disability in the documentation that was added to the claims folder.  Moreover, none of the documents referenced dissatisfaction or disagreement and a desire to contest the result with respect to the RO's decision concerning the lung disorder.   

The present claim was initiated by the Veteran in September 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since July 2008 includes an internet article regarding asbestos exposure on Navy vessels; a history of lung problems and exposure to asbestos aboard ship, as reported by the Veteran during examination in October 2010; August 2011 pulmonary function testing results; an October 2011 VA examination; an abstract of a medical publication involving anxiety and chronic obstructive pulmonary disease, submitted in March 2013; and statements by the Veteran and his representative.
 
Results of pulmonary function testing in August 2011 suggested very mild obstructive lung disease, and small airway disease; lung volumes were within normal limits.
 
The report of the October 2011 VA examination reflects that the Veteran reported having chronic obstructive pulmonary disease since 2006; and that he has been treated with an inhaler for this condition, which has not caused any disability.  Diagnoses on Axis III include chronic obstructive pulmonary disease.  

In March 2013, the Veteran's representative indicated that there appeared to be a connection between chronic obstructive pulmonary disease and PTSD; and that panic attacks may worsen chronic obstructive pulmonary disease.  It was noted that the Veteran was a life-long non-smoker, and that his post-war employment was in sales and teaching.  The Veteran's only occupational exposure to causative chemicals was in active service in the Navy.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The Board finds the newly submitted evidence is also relevant and includes findings of obstructive lung disease, and small airway disease; a medical article pertaining to anxiety and chronic obstructive pulmonary disease; and statements from the Veteran's representative, suggesting that the Veteran's PTSD symptoms may have worsened his chronic obstructive pulmonary disease.  Given the presumed credibility of the statements, such evidence raises a reasonable possibility of substantiating the claim for service connection as it tends to show aggravation of a non-service-connected disability by a service-connected disability post-service.

Hence, the Veteran's application to reopen the claim for service connection for chronic obstructive pulmonary disease, to include as secondary to the service-connected PTSD, must be granted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen a claim for service connection for chronic obstructive pulmonary disease, to include as secondary to service-connected PTSD.


REMAND

The Veteran seeks service connection for chronic obstructive pulmonary disease, to include as secondary to service-connected PTSD.  As noted above, no lung disease was found at the time of his separation examination from active service in March 1946.

The Veteran served aboard the U.S.S. Swenning (DE-394) from December 1943 to September 1945, and his exposure to asbestos during active service has been conceded.  See VA rating decision dated in July 2008.

More recent records reflect pulmonary function testing evidence of very mild obstructive lung disease, and small airway disease in August 2011.

In March 2013, the Veteran submitted an abstract of a medical publication involving anxiety and chronic obstructive pulmonary disease; and has contended that his service-connected PTSD has worsened his chronic obstructive pulmonary disease.

As noted above, service connection is in effect for PTSD, currently evaluated as 70 percent disabling.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under these circumstances, an examination is needed to determine whether the Veteran has current chronic obstructive pulmonary disease that either had its onset during service, or is related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).

With respect to the claim for an increased rating for PTSD, it is noted that the statement of the case indicates that the RO reviewed documents electronically dating from November 28, 2005 through October 27, 2010 from Loma Linda and records dating from June 12, 2007 through December 10, 2011, from San Diego.  However, records dated as early as November 28, 2005 are not included in the claims folder or Virtual VA.  On remand, the records that were reviewed electronically should be associated with the claims folder or Virtual VA.  Recent VA treatment records dating from October 2012 should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO or AMC should notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for chronic obstructive pulmonary disease on a secondary basis.  

2.   Associate with the claims folder or Virtual VA, the VA medical records that were reviewed by the RO electronically.  See statement of the case dated in November 2012, p. 1.  Recent VA treatment records should also be obtained.  Please obtain the following records:

a.  VA medical records dating from November 28, 2005 through October 27, 2010 from Loma Linda; 

b.  VA medical records dating from June 12, 2007 through December 10, 2011, from San Diego; and

c.  VA medical records dating from October 2012.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of breathing problems, and of chronic obstructive pulmonary disease; and the likely etiology of each disease or injury. 

For any current disability of the lungs identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred during active service-to include but not limited to exposure to asbestos during active service.  

The examiner is also requested to determine whether it is at least as likely as not (50 percent probability or more) that any current disability of the lungs, to include chronic obstructive pulmonary disease, is due to or aggravated by PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's lung disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


